BIRD, Judge.
The Ford Motor Company maintains a parking lot adjacent to its operational premises for the use and benefit of its employees. Bickel, a Ford employee arriving for work, parked on the lot. He started on foot to the plant. While still on the parking lot he fell on ice and was injured.
He filed his claim for Workmen’s Compensation under KRS, Chapter 342. The case was heard by the Workmen’s Compensation Board and the claim was denied. The Board held that the injury did not arise out of Bickel’s employment as provided in KRS 342.005. Bickel sought a review in the circuit court. The Board’s action was there affirmed and Bickel appeals to this Court.
On appeal there is only one question. Did the injury arise out of Bickel’s employment as required by KRS 342.005 ? Bickel’s employment was within the plant.
Authorities of equal dignity have been cited tending to support the positions of the employer and employee. After consideration of the facts we have concluded to follow the principle enunciated in United States Steel Co. v. Isbell, Ky., 275 S.W.2d 917. This Court is taking the position that Bickel’s injury did not arise out of his employment within the meaning of KRS 342.-005. The accident and resulting injury were not incident to the hazards of Bickel’s employment.
We find no error and the judgment is affirmed.
MILLIKEN, J., dissenting.